                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


   ALYSSON MILLS, IN HER CAPACITY                    Case No. 3:18-CV-679-CWR-FKB
   AS RECEIVER FOR ARTHUR LAMAR
   ADAMS AND MADISON TIMBER                          Arising out of Case No. 3:18-cv-252,
   PROPERTIES, LLC,                                  Securities and Exchange Commission v.
                                                     Arthur Lamar Adams and Madison Timber
                   Plaintiff,                        Properties, LLC

          v.                                         Hon. Carlton W. Reeves, District Judge

   MICHAEL D. BILLINGS and
   MDB GROUP, LLC;
   TERRY WAYNE KELLY, JR. and
   KELLY MANAGEMENT, LLC;
   and WILLIAM B. MCHENRY, JR. and
   FIRST SOUTH INVESTMENTS, LLC,

                   Defendants.


               SCHEDULI NG ORDER FOR SUMMARY PROCEE DINGS

       Plaintiff Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar

Adams and Madison Timber Properties, LLC (the “Receiver”), has filed a Complaint against

Defendants Michael D. Billings and MDB Group, LLC (collectively “Defendants”) that seeks to

recover the “commissions” Defendants received from Arthur Lamar Adams and Madison Timber

Properties, LLC.

       The Receiver requests that she be permitted to prosecute her claims pursuant to the

“summary judgment type procedure” approved by the Fifth Circuit in SEC v. Sharp Capital, Inc.,

315 F.3d 541, 545 (5th Cir. 2003). See also SEC v. Bjork, No. 11-2830, 2012 WL 1392082 (S.D.

Tex. Apr. 19, 2012) (unpublished); SEC v. Millennium Bank, No. 09-50, 2009 WL 10689053

(N.D. Tex. July 21, 2009) (unpublished). “[S]ummary proceedings are appropriate and proper to
protect equity receivership assets,” United States v. Ariz. Fuels Corp., 739 F.2d 455, 458 (9th

Cir. 1984), and are “within the broad powers and wide discretion the district court enjoys to

adjudicate relief in an equity receivership proceeding,” Sharp Capital, Inc., 315 F.3d at 545.

Summary proceedings reduce time and cost for all parties, and therefore serve equally the best

interests of the Receivership Estate and Defendants.

       The Court is mindful that litigation is expensive and the Receiver’s objective is to

maximize funds available for distributions to victims. The Court finds the Receiver’s request is

appropriate and well-founded in law.

       Accordingly, it is hereby ORDERED:

       a. The Receiver shall file a motion for summary judgment that complies with Rule 56
          of the Federal Rules of Civil Procedure that sets forth the evidence and law on which
          she relies to argue that the Receivership Estate is entitled to the “commissions”
          Defendants received from Arthur Lamar Adams and Madison Timber Properties,
          LLC.

       b. Unless the parties waive initial disclosures required by Rule 26, the parties shall
          make initial disclosures within 7 days of the Receiver’s filing of the motion for
          summary judgment.

       c. Defendants shall have 30 days to file a response to the Receiver’s motion for
          summary judgment that complies with Rule 56 that sets forth the evidence and law
          on which they rely to argue that the Receivership Estate is not entitled to the
          “commissions” Defendants received from Arthur Lamar Adams and Madison
          Timber Properties, LLC.

       d. Defendants’ response should include specific discovery, if any, that they request to
          address any material fact in dispute, as contemplated by Rule 56(d).

       e. The Receiver shall have 14 days to file a reply to Defendants’ response, including
           Defendants’ requests for discovery, if any.

       f. The Court will allow oral argument on Defendants’ requests for discovery, if any, as
          circumstances require.

       g. The Court shall hear the parties’ respective arguments and evidence at an evidentiary
          hearing to be held no later than 90 days after the filing of the Receiver’s motion for
          summary judgment.




                                                   2
      h. The parties shall submit to the Court their respective witness and exhibit lists at least
         14 days prior to the hearing.

      i. Any prehearing motions shall be filed at least 7 days prior to the hearing and shall be
         heard on the same date of the hearing.

      j. The Court separately will issue an order setting a status conference to pick a date for
         the hearing.


DATED: 11/1/2018                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE




                                                3
